Citation Nr: 1014463	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
November 1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Columbia, 
South Carolina; St. Petersburg, Florida; and New York, New 
York, including an August 2006 rating decision of the St. 
Petersburg RO which denied a total rating based on individual 
unemployability due to service-connected disabilities.  As 
set forth above, the appellant's claim is now in the 
jurisdiction of the New York RO.

In February 2007, the appellant testified before a Decision 
Review Officer at the New York RO and in December 2008, he 
testified at a Board hearing there.  

In an April 2009 decision, the Board granted service 
connection for hypertension, denied an initial rating in 
excess of 20 percent for diabetes mellitus, and denied an 
initial rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).  The issue of entitlement to a total 
rating based on individual unemployability was remanded to 
the RO for due process considerations.  In November 2009, the 
Board again remanded the matter for due process 
considerations.  

For the reasons discussed below, another remand of this 
matter is unfortunately required.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

In October 2009, the appellant indicated that he wished to 
raise a claim of entitlement to service connection for 
peripheral neuropathy.  This matter has not yet been 
adjudicated by the RO and the Board does not have 
jurisdiction over it.  It is referred to the RO for 
appropriate action.  


REMAND

VA's Rating Schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
in the Rating Schedule are adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  

Nonetheless, a total disability rating may be assigned where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2009).  

Where these percentage requirements are not met, entitlement 
to a total rating based on individual unemployability on an 
extraschedular basis may be considered when the claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. § 4.16(b) (2009).

A review of the record indicates that service connection is 
currently in effect for PTSD, rated 50 percent disabling; 
diabetes mellitus, rated 20 percent disabling; hypertension, 
rated 10 percent disabling; and erectile dysfunction, rated 
as zero percent disabling.  The appellant's combined 
disability rating is 60 percent.  

Because the appellant does not have a single service-
connected disability rated at 60 percent or more, nor is his 
combined disability rating 70 percent or more, he does not 
meet the threshold requirements for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities under 38 C.F.R. § 4.16(a).  

The record on appeal, however, includes medical evidence 
suggesting that the appellant may be unemployable due to his 
service-connected disabilities.  For example, the record 
includes a January 2005 letter from the appellant's VA 
psychiatrist who indicated that the appellant's PTSD symptoms 
evident at that time prevented him from maintaining gainful 
employment.  In a more recent letter, the appellant's VA 
psychiatrist indicated that "[i]t is quite clear that [the 
appellant's service connected PTSD, diabetes mellitus, and 
hypertension], individually and particularly in the 
aggregate, prevent him from being able to maintain any job."  

Despite such evidence, the RO has indicated that a total 
rating based on individual unemployability on an 
extraschedular basis is not warranted as the appellant's 
service-connected disabilities do not show "an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  See February 2010 
Supplemental Statement of the Case, citing to the standards 
set forth at 38 C.F.R. § 3.321(b)(1).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the standards for determining entitlement to an 
extraschedular total rating based on individual 
unemployability and an extraschedular rating are different.  
See Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 
3.321(b)(1) and 4.16(b) contain independent and different 
standards for evaluating employability).  An extraschedular 
total rating based on individual unemployability is awarded 
when the service-connected disabilities preclude 
substantially gainful employment while an extraschedular 
rating may be awarded when the disabilities present "a 
marked interference with employment." Compare 38 C.F.R. § 
4.16(b) (providing for a total disability award when a 
veteran is unable to "follow a substantially gainful 
occupation as a result of service-connected disabilities") 
with 38 C.F.R. § 3.321(b) (providing for an extraschedular 
award when a veteran presents an exceptional or unusual 
disability picture including a "marked interference with 
employment").

It does not appear that the RO has considered whether the 
appellant is eligible for a total rating based on individual 
unemployability pursuant to the standards set forth in 
38 C.F.R. § 4.16(b).  Additionally, the RO has not referred 
the claim to the Director of Compensation and Pension Service 
for consideration of a total rating based on individual 
unemployability on an extra-schedular basis.  In light of the 
medical evidence of record, the Board finds that referral is 
appropriate.  See Bowling v. Principi, 15 Vet. App. 1 (2001) 
(holding that the Board is not permitted to award a total 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16(b) in the first instance.  Rather, it must remand the 
case so that the claim can be considered by VA's Director of 
Compensation and Pension).

In addition, the record on appeal appears to be incomplete.  
In an August 2009 statement, the appellant referred to 
additional pertinent clinical records held at the Brooklyn VA 
Medical Center (VAMC).  The RO did not attempt to obtain such 
records.  VA is required to obtain relevant records from a 
Federal department or agency, including VA clinical records.  
See 38 C.F.R. § 3.159 (c)(2) (2009).  

Additionally, the Court has held that in the case of a claim 
for a total rating based on individual unemployability, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  The RO has not yet 
afforded the appellant such an examination in light of the 
recent evidence of record.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Brooklyn 
VAMC and obtain clinical records 
pertaining to the appellant for the 
period from September 2008 to the 
present.  

2.  The appellant should be scheduled for 
a VA medical examination to determine the 
effect of his service-connected 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the appellant is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3.  After conducting any additional 
development deemed necessary, the RO 
should refer the appellant's claim to 
VA's Director of C&P for consideration in 
accordance with 38 C.F.R. § 4.16(b).

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


